PRICE, Judge.
Appellant was convicted of reckless driving in violation of Section 3, Title 36, Code 1940.
The appeal being on the record proper, without official report of the evidence on the trial, the only question presented for our review is the regularity of the proceedings.
The defendant having failed to pay or to confess judgment for the costs, amounting to $58.60, the court sentenced him to perform hard labor for the county for 145 days to pay said costs, at the rate of 75 cents per day.
This calculation is in error.
The judgment of conviction is affirmed. The cause is remanded for proper sentence.
Affirmed, but remanded for proper sentence.